Case 1:21-cv-21136-MGC Document1 Entered on FLSD Docket 03/25/2021 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

CARLOS BRITO, Individually,
Plaintiff,
vs. Case No.
1485 NE 1 AVENUE, LLC, a Florida Limited
Liability Company; and HOMESTEAD
DONUTS LLC, a Florida Limited Liability
Company d/b/a Dunkin Doughnuts,

Defendant(s). :
/

 

COMPLAINT
(Injunctive Relief Demanded)

Plaintiff, CARLOS BRITO, Individually, and on behalf of all other mobility impaired
individuals similarly situated, (sometimes referred to as “Plaintiff’), hereby sues the Defendants,
1485 NE 1 AVENUE, LLC, a Florida Limited Liability Company; and HOMESTEAD
DONUTS LLC, a Florida Limited Liability Company, (sometimes referred to as “Defendants”),
for Injunctive Relief, and attorney’s fees, litigation expenses, and costs, pursuant to the
Americans with Disabilities Act, 42 U.S.C. § 12181 et seg. (“ADA”).

1. Plaintiff, Carlos Brito, is an individual residing in Miami, Florida, in the County of

Miami-Dade.

2. Defendants’ properties, 1485 NE 1* Plaza, and Dunkin Donuts are located at 1485 NE 1*

Avenue, Florida City, FL in the County of Miami-Dade.

3. Venue is properly located in the Southern District of Florida because venue lies in the
judicial district of the property situs. The Defendants’ properties are located in, and do

business within, this judicial district.
Case 1:21-cv-21136-MGC Document1 Entered on FLSD Docket 03/25/2021 Page 2 of 9

4. Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given original
jurisdiction over actions which arise from the Defendants’ violations of Title III of the
Americans with Disabilities Act, 42 U.S.C. § 12181 et seg. See also 28 U.S.C. § 2201
and § 2202.

5. Plaintiff Carlos Britos, is sui juris, and qualifies as an individual with disabilities as
defined by the ADA, being a paraplegic. Mr. Brito relies on a manual wheelchair for
mobility.

6. Mr. Brito is an Uber Driver which results in his taking passengers throughout the Dade
County area, where the subject property is located. He has been a customer at the subject
property on prior occasions before he went with an ADA expert on February 23, 2021, as
a customer and to confirm the ADA violations. Mr. Brito intends to return to the subject
property when it made accessible for his use and to confirm the ADA violations are
corrected.

7. The ADA violations set forth herein, have endangered Mr. Brito’s safety, and will in the
future continue to endanger his safety, until the barriers are corrected.

8. Defendant, 1485 NE 1“ Avenue, LLC, owns the 1485 NE 1 Plaza, and Defendant
Homestead Donuts LLC, leases the property where the Dunkin Donuts is located, from
Defendant, 1485 NE 1“ Avenue, LLC.

9. Defendants’ own, lease, (or lease to), or operate a place of public accommodation as
defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and
36.104. Defendants are responsible for complying with the obligations of the ADA.

10. The subject properties are operated by private entities whose operation affect commerce
and are a public accommodation as defined by the ADA and its implementing

regulations. See, 28 CFR § 36.104.
Case 1:21-cv-21136-MGC Document1 Entered on FLSD Docket 03/25/2021 Page 3 of 9

11. Carlos Brito has a realistic, credible, existing and continuing threat of discrimination
from the Defendants’ non-compliance with the ADA with respect to the property as
described. Plaintiff has reasonable grounds to believe that he will continue to be
subjected to discrimination in violation of the ADA by the Defendants. Carlos Brito
desires to visit 1485 NE 1* Plaza, and Dunkin Donuts, not only to avail himself of the
goods and services available at the property, but to assure himself that this property is in
compliance with the ADA so that he and others similarly situated will have full and equal
enjoyment of the property without fear of discrimination.

12. The Defendants have discriminated against the individual Plaintiff by denying him access
to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages
and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq., as
described in paragraph 14.

13. The Defendants have discriminated, and are continuing to discriminate against the
Plaintiff in violation of the ADA by failing to, inter-alia, have accessible features by
January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross
receipts of $500,000.00 or less) a preliminary inspection of the subject properties has
shown that violations exists. These violations that Carlos Brito has personally
encountered or observed include, but are not limited to:

ENTRANCE ACCESS AND PATH OF TRAVEL

Parking - Applicable to Defendant 1485 NE 1 Avenue, LLC

a) The plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces
are located on an excessive slope. Violation: There are accessible parking spaces located
on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the
2010 ADA Standards, whose resolution is readily achievable.

b) The plaintiff had difficulty exiting the vehicle, as designated accessible parking space
access aisles are located on an excessive slope. Violation: There are accessible parking
3
Case 1:21-cv-21136-MGC Document1 Entered on FLSD Docket 03/25/2021 Page 4 of 9

space access aisles located on an excessive slope violating Section 4.6.3 of the ADAAG
and Section 502.4 of the 2010 ADA Standards, whose resolution is readily achievable.

c) The plaintiff had difficulty traversing the path of travel, as it is not continuous and
accessible. Violation: There are inaccessible routes from the public sidewalk and
transportation stop. These are violations of the requirements in Sections 4.3.2(1), 4.3.8,
4.5.1, and 4.5.2 of the ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010
ADA Standards, whose resolution is readily achievable.

d) The plaintiff had difficulty traversing the path of travel due to abrupt changes in level.
Violation: There are changes in levels of greater than % inch, violating Sections 4.3.8 and
4.5.2 of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is
readily achievable.

e) The plaintiff had difficulty using ramps, as they are located on an excessive slope.
Violation: Ramps at the facility contain excessive slopes, violating Section 4.8.2 of the
ADAAG and Section 405.2 of the 2010 ADA Standards, whose resolution is readily
achievable.

f) The plaintiff had difficulty on the path of travel at the facility, as ramps do not have
compliant handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010
ADA Standards, whose resolution is readily achievable.

g) There are objects on the path of travel at the facility that protrude more than the
maximum allowable, violating Section 4.4.1 of ADAAG and Section 307.2 of the 2010
ADA Standards, whose resolution is readily achievable.

DUNKIN DONUTS

Public Restrooms — Applicable to Defendants 1485 NE 1 Avenue, LLC and
Homestead Donut LLC

h) The plaintiff had difficulty using the locking mechanism on the restroom door without
assistance, as it requires tight grasping. Violation: The restroom door has non-compliant
hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and
Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily
achievable.

i) The plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not
wrapped. Violation: The lavatory pipes are not fully insulated or maintained violating
Section 4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose

resolution is readily achievable.

j) The plaintiff could not use the lavatory without assistance, as it is mounted too high.
Violation: There are lavatories in public restrooms with the counter surface mounted too

4
Case 1:21-cv-21136-MGC Document1 Entered on FLSD Docket 03/25/2021 Page 5 of 9

high, violating the requirements in Section 4.19.2 and Figure 31 of the ADAAG and
Section 606.3 of the 2010 ADA Standards, whose resolution is readily achievable.

k) The plaintiff could not transfer to the toilet without assistance, as a trashcan obstructs the
clear floor space. Violation: The required clear floor space is not provided next to the
toilet, violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of
the 2010 ADA Standards, whose resolution is readily achievable.

l) The plaintiff had difficulty using the toilet without assistance, as it is not mounted at the
required distance from the side wall. Violation: The water closet is mounted at a non-
compliant distance from the side wall, violating Section 4.16.2 and Figure 28 of the
ADAAG and Section 604.2 of the 2010 ADA Standards, whose resolution is readily
achievable.

m) The plaintiff could not transfer to the toilet without assistance, as the side grab bar is not
at the required location. Violation: The grab bars do not comply with the requirements
prescribed in Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5.1 of the 2010
ADA Standards, whose resolution is readily achievable.

n) The plaintiff could not use the toilet paper dispenser without assistance, as it is not
mounted at the required location. Violation: The toilet paper dispenser is not mounted in
accordance with Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the
2010 ADA Standards, whose resolution is readily achievable.

Maintenance

Applicable to Defendants’ 1485 NE 1 Avenue, LLC, and Homestead Donuts LLC

0) The accessible features of the facility are not maintained, creating barriers to access for
the Plaintiff, as set forth herein, in violation of 28 CFR 36.211.

15. All of the foregoing violations are also violations of the 1991 Americans with Disabilities
Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design,
as promulgated by the U.S. Department of Justice.

16. The discriminatory violations described in paragraph 14 are not an exclusive list of the
Defendants’ ADA violations. Plaintiff requires the inspection of the Defendants’ place of
public accommodation in order to photograph and measure all of the discriminatory acts
violating the ADA and all of the barriers to access. The individual Plaintiff, and all other
individuals similarly situated, have been denied access to, and have been denied the

5
Case 1:21-cv-21136-MGC Document1 Entered on FLSD Docket 03/25/2021 Page 6 of 9

benefits of services, programs and activities of the Defendants’ buildings and its
facilities, and have otherwise been discriminated against and damaged by the Defendants
because of the Defendants’ ADA violations, as set forth above. The individual Plaintiff,
and all others similarly situated, will continue to suffer such discrimination, injury and
damage without the immediate relief provided by the ADA as requested herein. In order
to remedy this discriminatory situation, the Plaintiff requires an inspection of the
Defendants’ place of public accommodation in order to determine all of the areas of non-
compliance with the Americans with Disabilities Act.

17. Defendants have discriminated against the individual by denying him access to full and
equal enjoyment of the goods, services, facilities, privileges, advantages and/or
accommodations of their places of public accommodation or commercial facilities in
violation of 42 U.S.C. § 12181 et_seq. and 28 CFR 36.302 et_seq. Furthermore, the
Defendants continue to discriminate against the Plaintiff, and all those similarly situated
by failing to make reasonable modifications in policies, practices or procedures, when
such modifications are necessary to afford all offered goods, services, facilities,
privileges, advantages or accommodations to individuals with disabilities; and by failing
to take such efforts that may be necessary to ensure that no individual with a disability is
excluded, denied services, segregated or otherwise treated differently than other
individuals because of the absence of auxiliary aids and services.

18. ‘Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Considering the balance of hardships between the Plaintiff and Defendants, a remedy in
equity is warranted. Furthermore, the public interest would not be disserved by a
permanent injunction.

19. Appendix A to Part 36 — Standards for Accessible Design (28 CFR Part 36, App. A), sets
6
Case 1:21-cv-21136-MGC Document1 Entered on FLSD Docket 03/25/2021 Page 7 of 9

out guidelines for accessibility for buildings and facilities. These guidelines are to be
applied during design, construction and alteration of such buildings and facilities to the
extent required by regulations issued by Federal Agencies, including the Department of
Justice, under the ADA.

20. Defendant is required to remove this existing architectural barriers to the physically
disabled when such removal is readily achievable for its place of public accommodation
that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there
has been an alteration to Defendant’s place of public accommodation since January 26,
1992, then the Defendant is required to ensure to the maximum extent feasible, that the
altered portions of the facility are readily accessible to and useable by individuals with
disabilities, including individuals who use wheelchairs, 28 CFR 36.402; and finally, if the
Defendant’s facility is one which was designed and constructed for first occupancy
subsequent to January 26, 1992, as defined in 28 CFR 36.401, then the Defendant’s
facility must be readily accessible to and useable by individuals with disabilities as
defined by the ADA.

21. Notice to Defendant is not required as a result of the Defendant’s failure to cure the
violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer
employees and gross receipts of $500,000 or less). All other conditions precedent have
been met by Plaintiff or waived by the Defendant.

22. Plaintiff has retained the undersigned counsel and is entitled to recover attorneys’ fees,
costs, and litigation expenses from the Defendants pursuant to 42 U.S.C. § 12285.

23. Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff
Injunctive Relief, including an order to require the Defendants to alter the 1485 NE 1*

Plaza, and Dunkin Donuts to make those facilities readily accessible to useable by the
7
Case 1:21-cv-21136-MGC Document1 Entered on FLSD Docket 03/25/2021 Page 8 of 9

Plaintiff and all other persons with disabilities as defined by the ADA; or by closing the
facilities until such time as the Defendants cure its violations of the ADA.
WHEREFORE, Plaintiff respectfully requests:

a. The Court issue a Declaratory Judgment that determines that the Defendants at the
commencement of the subject lawsuit are in violation of Title III of the
Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

b. Injunctive relief against the Defendants including an order to make all readily
achievable alterations to the facilities; or to make such facilities readily accessible
to and usable by individuals with disabilities to the extent required by the ADA;
and to require the Defendants to make reasonable modifications in policies,
practices or procedures, when such modifications are necessary to afford all
offered goods, services, facilities, privileges, advantages or accommodations to
individuals with disabilities; and by failing to take such steps that may be
necessary to ensure that no individual with a disability is excluded, denied
services, segregated or otherwise treated differently than other individuals

because of the absence of auxiliary aids and services.

c. Require the Defendants to maintain its accessible features on an ongoing basis, as
required by law.

d. An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.
§ 12205.

e. Such other relief as the Court deems just and proper, and/or is allowable under

Title III of the Americans with Disabilities Act. The Order shall further require

the Defendant to maintain the required accessible features on an ongoing basis.
Case 1:21-cv-21136-MGC Document1 Entered on FLSD Docket 03/25/2021 Page 9 of 9

Jo nye FO Esquire (FBN: 276847)

 

FULLER, FULLER & ASSOCIATES, P.A.
12000 Biscayne Blvd., Suite 502

North Miami, FL 33181
Telephone: 05) 891-5199
Facsimile: (305) 893-9505
E-mail: jpf@fuller(uller.com

   

Counsel for Plaintiff Carlos Brito
